DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to fill the transport aperture such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0244440 to McChesney et al in view of United States Patent No. 6889627 to Hao and United States Patent Application No. 2014/0178157 to Hofmeister et al is presented below.

Claim Interpretation
	The Applicant notes that the newly amended claims now positively recite a “substrate support” with a “connector arm” which appears to also be the “connector” recited in the Specification and in claims 12 and 15. Although an arm like structure is present in the figures (see 132 Fig. 1), there is no support in the Specification for an “arm” or a “connector arm” separate from a “connector” which is also structure 132.  For the purposes of examining 

 Claim Rejections - 35 USC § 112- First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claims 1 and 16 recite “a connector arm” which is not present in the Specification. Although there is an arm like structure in the figures, this is identified as “a connector 132” and as such cannot be the same as a connector arm. For the purposes 
Claims 2-15 and 17 are rejected in part due to their relative dependencies on Claims 1 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claims 12 and 15 recite “a connector” but in lieu of the claim interpretation above and the 112 first paragraph, it is unclear whether or not the “connector” of the independent claims is the same as “a connector” of Claims 12 and 15, or a completely different connector.
For the purposes of examining based on the merits, the claims will be examined as being “the connector.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 9, 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0244440 to McChesney et al in view of United States Patent No. 6889627 to Hao and United States Patent Application No. 2014/0178157 to Hofmeister et al.
In regards to Claim 1, McChesney teaches a chamber filler kit 301 Fig. 1-7B in a dielectric etch chamber 302, 304 [0021-0022], 304 is the top of the chamber 302, and is made out of dielectric material to allow RF energy to the plasma chamber with a substrate support 310, with a connector arm [0026] connected to the substrate support (as the substrate support is a cantilevered chuck, [0022]), a bias housing filler 301 adapted to be mechanically and electrically connected to a bias housing wall (vertical sidewalls of 302) of the dielectric etch chamber (as the chamber filler 301 is made out of aluminum, a metal, which is electrically conductive such that chamber filler of 301 comprised of 400, 500, and 600 in Fig. 4 with contact with the chamber 302 is implicitly mechanically and electrically connected to the bias housing wall of the dielectric etch chamber)  wherein the bias housing filler, comprises: a conductive body [0034, conductive aluminum and body of 400, 500, 600]; and an etch resistant surface (as it is plasma sprayed with yttria, [0034]), wherein the conductive body and etch resistant surface of bias housing filler fill at least 75% of a volume of a bias housing aperture (or chamber volume, see Claim 9, where the chamber volume is 100 liters and reduced to 20 liters, such that the bias housing filler fills at least 75% at 80%), and wherein the etch resistant surface comprises a curved surface (as shown in the interior and exterior surfaces of 301 in Fig. 3), which is adapted to match the partial cylindrical bores (as it fits within the chamber) and wherein the connector arm [0026] is connected to the bias housing wall through hole 506 [0026-0027].  

 	Hao teaches a chamber 104 Fig. 3A with a bias housing filler 102, and a transport module filler comprising a body 110, 112, 108 and inner surface that is an inner curved surface of 110 adapted to match a partial cylindrical bore of the chamber (as shown in the mating surfaces of 110 to 102), and a wafer transport aperture adapted to allow to allow a wafer into the partial cylindrical bore, the wafer transport filler is adapted to fit into a transport aperture of the chamber and wherein the body and the surface seals the volume of the transport aperture such that at least a half of a volume of the aperture is filled, a transport module sealer plate 106 mechanically connected to the transport module filler through 112 and 108 wherein the transport module sealer 

    PNG
    media_image1.png
    584
    765
    media_image1.png
    Greyscale

	Hao expressly teaches that the liner/filler aperture plate that fills the aperture generates a uniform and symmetric reactor that allows for uniform gas distribution, density and plasma density (Col. 9 lines 12-21).

McChesney in view of Hao do not expressly teach that the transport module filler has an electrical conductive body, an etch resistant surface, or that there is a robotic arm to pass the wafer therethrough or that the transport module sealer plate is electrically connected to the transport module filler.
 Hofmeister teaches a chamber 14 Fig. 1A-1F [0048]; 20101 Fig. 17-21 comprising a transport module filler 20130/20150 Fig. 17-21 (a load lock door insert) comprising an electrical conductive body (metal, [0083]) with an etch resistant surface (20350 being thick enough to provide protection to the atmosphere, [0083]), with an inner curved surface (as shown in the analogous structure of 11a in Fig. 1F), adapted to match a partial cylindrical bore of the dielectric etch chamber (also shown in Fig. 1F, Fig. 20 [0084]); and a wafer transport aperture 20140 adapted to allow a wafer and a robotic arm to pass into the partial cylindrical bore [0084], wherein the transport module filler is adapted to fit into a transport aperture 20340 of the dielectric etch chamber 20101 and fill at least half of a volume of the transport aperture (see how 20130 and the interior hole of 20140 fills in 20340 in Fig. 20); a transport module sealer plate (outer plate of 20330) mechanically and electrically connected to the transport module filler (as it contacts the transport module filler integrally), wherein the transport module sealer 
Because it is known in the art to use a robotic arm for the transport of wafers, to make the door/transport module filler out of a conductive material and etch resistance, as per the teachings of Hofmeister, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified McChesney in view of Hao to have changed the material of the transport module filler and make them conductive and thus also electrically connected, etch resistance, and robotic arm capable for the purpose of adapting the apparatus for the predictable result of known materials and use of a transport module filler. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   See MPEP 2143, Motivations A-E. 
McChesney in view of Hao and Hofmeister do not expressly teach the chamber filler kit is for balancing electric fields.
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of McChesney in view of Hao and Hofmeister is substantially the same as the claimed apparatus, the apparatus of McChesney in view of Hao and Hofmeister would be capable of fulfilling the limitations of the claim and thus be able to balance the electrical fields therein, there being no structural difference between the apparatus of McChesney in view of Hao and Hofmeister and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, McChesney in view of Hao and Hofmeister teach the bias housing filler forms an aperture (506 of McChesney) that at least partially surrounds a connection of a substrate support (cantilever arm [0026]) to the bias housing wall.  

In regards to Claim 12, McChesney teaches that the bias housing filler forms an aperture 506 that at least partially surrounds a connector (outer form of the support arm) between a substrate support and the bias housing wall [0026] wherein the aperture of the bias housing filler has a 1 inch gap between the inner side wall of 504 and the chuck such that there is an implicit gap between the connector and the filler that accommodates the movement of the connector [0027].
In regards to Claim 14, McChesney in view of Hao and Hofmeister teach the chamber filler kit provides a more symmetric gas flow through cylindrical chamber (as per the curved surfaces of McChesney in view of Hao and Hofmeister, as per the rejection of Claim 1 above). 
In regards to Claim 15, McChesney teaches that the bias housing filler forms an aperture 506 that at least partially surrounds a connector (outer form of the support arm) between a substrate support and the bias housing wall [0026] wherein the aperture of the bias housing filler has a 1 inch gap between the inner side wall of 504 and the chuck such that there is an implicit gap between the connector and the filler that accommodates the movement of the connector [0027] and that the conductive body of the bias housing filler comprises : a first wedge shape part 508 (wedge shaped as it forms a top frustroconical incline, the wedge shape found in the cross section of one the ring), wherein a surface of the first wedge shape part forms part of the curved surface of the bias housing filler (as shown in Fig. 5A), wherein part of the aperture 506 of the bias 

In regards to Claim 16, McChesney teaches a chamber filler kit 301 Fig. 1-7B in a dielectric etch chamber 302, 304 [0021-0022], 304 is the top of the chamber 302, and is made out of dielectric material to allow RF energy to the plasma chamber with a substrate support 310, with a connector arm [0026] connected to the substrate support (as the substrate support is a cantilevered chuck, [0022]), a bias housing filler 301 adapted to be mechanically and electrically connected to a bias housing wall (vertical sidewalls of 302) of the dielectric etch chamber (as the chamber filler 301 is made out of aluminum, a metal, which is electrically conductive such that chamber filler of 301 comprised of 400, 500, and 600 in Fig. 4 with contact with the chamber 302 is implicitly mechanically and electrically connected to the bias housing wall of the dielectric etch chamber)  wherein the bias housing filler, comprises: a conductive body [0034, conductive aluminum and body of 400, 500, 600]; and an etch resistant surface (as it is plasma sprayed with yttria, [0034]), wherein the conductive body and etch resistant surface of bias housing filler fill at least 75% of a volume of a bias housing aperture (or chamber volume, see Claim 9, where the chamber volume is 100 liters and reduced to 20 liters, such that the bias housing filler fills at least 75% at 80%), and wherein the etch 
McChesney does not expressly teach a transport module filler comprising: an electrical conductive body; an etch resistant surface, wherein the etch resistant surface comprises an inner curved surface adapted to match a partial cylindrical bore of the dielectric etch chamber; and a wafer transport aperture adapted to allow a wafer and a robotic arm to pass into the partial cylindrical bore, wherein the transport module filler is adapted to fit into a transport aperture of the dielectric etch chamber and wherein the conductive body and the etch resistant surface fill at least half of a volume of the transport aperture; a transport module sealer plate mechanically and electrically connected to the transport module filler, wherein the transport module sealer plate is adapted to be mounted on an outer side of a chamber wall of the dielectric etch chamber and in order to create a seal between the transport module sealer plate and the outer side of the chamber wall, and wherein the wafer transport aperture extends through the transport module sealer plate to allow a wafer and robotic arm to pass through the transport modular sealer plate.
 	Hao teaches a chamber 104 Fig. 3A with a bias housing filler 102, and a transport module filler comprising a body 110, 112, 108 and inner surface that is an inner curved surface of 110 adapted to match a partial cylindrical bore of the chamber (as shown in the mating surfaces of 110 to 102), and a wafer transport aperture adapted to allow to allow a wafer into the partial cylindrical bore, the wafer transport filler is 

    PNG
    media_image1.png
    584
    765
    media_image1.png
    Greyscale


	It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of McChesney by adding a wafer transport aperture for transferring the wafer as per the teachings of Hao and a transport module filler, as per the teachings of Hao. One would be motivated to do so for the express purpose of gas and plasma uniformity in the chamber. See MPEP 2143, Motivations A-E. 
McChesney in view of Hao do not expressly teach that the transport module filler has an electrical conductive body, an etch resistant surface, or that there is a robotic arm to pass the wafer therethrough or that the transport module sealer plate is electrically connected to the transport module filler.
 Hofmeister teaches a chamber 14 Fig. 1A-1F [0048]; 20101 Fig. 17-21 comprising a transport module filler 20130/20150 Fig. 17-21 (a load lock door insert) comprising an electrical conductive body (metal, [0083]) with an etch resistant surface (20350 being thick enough to provide protection to the atmosphere, [0083]), with an inner curved surface (as shown in the analogous structure of 11a in Fig. 1F), adapted to match a partial cylindrical bore of the dielectric etch chamber (also shown in Fig. 1F, Fig. 20 [0084]); and a wafer transport aperture 20140 adapted to allow a wafer and a robotic arm to pass into the partial cylindrical bore [0084], wherein the transport module filler is adapted to fit into a transport aperture 20340 of the dielectric etch chamber 20101 and fill at least half of a volume of the transport aperture (see how 20130 and the 
Because it is known in the art to use a robotic arm for the transport of wafers, to make the door/transport module filler out of a conductive material and etch resistance, as per the teachings of Hofmeister, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified McChesney in view of Hao to have changed the material of the transport module filler and make them conductive and thus also electrically connected, etch resistance, and robotic arm capable for the purpose of adapting the apparatus for the predictable result of known materials and use of a transport module filler. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   See MPEP 2143, Motivations A-E. 
McChesney in view of Hao and Hofmeister do not expressly teach the chamber filler kit is for balancing electric fields.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of McChesney in view of Hao and Hofmeister is substantially the same as the claimed apparatus, the apparatus of McChesney in view of Hao and Hofmeister would be capable of fulfilling the limitations of the claim and thus be able to balance the electrical fields therein, there being no structural difference between the apparatus of McChesney in view of Hao and Hofmeister and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0244440 to McChesney et al in view of United States Patent No. 6889627 to Hao and United States Patent Application No. 2014/0178157 to Hofmeister et al and in further view of U. S. Patent Application No. 2013/0087286 to Carducci.
In regards to Claims 4 and 10, McChesney teaches a vent port 316, but does not expressly teach a vent port filler.
Carducci teaches the partially cylindrical chamber body further comprises a vent port 188, and wherein the chamber filler kit further comprises a vent port filler 404, wherein the vent port filler comprises: a conductive body (aluminum, Para. 0049) adapted to fill a vent port 400 of the partially cylindrical chamber body; an etch resistant surface (yttria coating, Para. 0049); and a vent bore 410, wherein the vent bore has a cross-sectional area of less than one fourth of a cross-sectional area of the vent port (as there are more than 4 410, such that an individual vent port is less than ¼ of the entire surface that is covered by 404). Carducci expressly teaches that the apertures and the liner for the exhaust/vent port liner allows exhaust gases to be drawn uniformly therethrough, thus facilitating uniform plasma formation in the processing region and allows for greater control for the plasma density and gas flow.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of McChesney in view of Hao and Hofmeister by adding the vent port fillers of Carducci. One would be motivated to do so to facilitate uniform plasma formation in the processing region and allows for greater control for the plasma density and gas flow.
Furthermore, as the filler improves plasma formation, the size of the filler is considered a result effective variable. It has been held that where the general conditions In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus, changing the area of the filler would be considered obvious to one of ordinary skill in the art before the effective filing date.
Furthermore, it is noted that the cited structures in the claim (vent port filler) recite a relationship to the chamber that is only recited in the preamble. The chamber itself, appears to be the article to be worked upon, i.e., that of intended use, such that if the chamber was modified, it would implicitly result in changes to the relationship of filling that could thereby fulfill the limitations of the claim.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. Thus, without the chamber structure being positively recited, the relationship of filling can be fulfilled by the teachings of McChesney in view of Hao and Hofmeister and in further view of Carducci, as any chamber with different sizes in apertures/ports/holes would thereby fulfill the claimed relationship claims.
The resulting apparatus fulfills the limitations of the claim.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0244440 to McChesney et al in view of United States Patent No. 6889627 to Hao, United States Patent Application No. 2014/0178157 to Hofmeister et al, and U. S. Patent Application No. 2013/0087286 to Carducci, as applied to the rejection of Claim 4 respectively above, and in further view of United States Patent Application No. 2016/0005666 to Woodard et al.
The teachings of McChesney in view of Hao, Hofmeister and Carducci are relied upon as set forth in the 103 rejection above.
In regards to Claims 5 and 7, McChesney in view of Hao, Hofmeister and Carducci do not expressly teach diagnostic ports. 
Woodard teaches a chamber 110 with a diagnostic port 112 and a port filler 200 Fig. 2-3 comprising a filler/port cover 200 that is made out of stainless steel or anodized aluminum [Para. 0037] with a view/optical bore 204 and an etch resistant surface (as it is made out of anodized aluminum, which is supported above as an etch resistant material) where the cross-sectional area of the port is less than one fourth of the cross sectional area of the view/optical port itself as the diameter of the port bore 204 is 0.25” with an outer diameter D of 1.5” [Para. 0034-0041] for optical probes or for viewing such that it is adapted to fill a view port of the partially cylindrical chamber body. Woodard teaches that this filler/booster 200 extends the number of uses between chamber cleans/downtime, thus increasing production throughput and reducing cleaning costs [Para. 0033] while being able to monitor the plasma chemistry involved [0002].

	Furthermore, it is noted that whether or not the port is an optical port, view port, or a vent port is a functional limitation. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2115. Meaning, that though Woodard expressly teaches a booster for an optical port, the application of the port being a vent port or a view port with a booster can be applied, as the presence of the booster is used to reduce cleaning times. Thus the ports for viewing and venting of McChesney in view of Hao and Hofmeister and Carducci and Woodward can also have fillers/boosters for when they are not being used for the purposes of reducing cleaning costs, as per the teachings of Woodward above. The resulting apparatus fulfills the limitations of the claim.

Furthermore, as the filler improves reduces cleaning costs, the size of the filler is considered a result effective variable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus, changing the area of the filler would be considered obvious to one of ordinary skill in the art before the effective filing date.
Furthermore, it is noted that the cited structures in the claim (view port filler) recite a relationship to the chamber that is only recited in the preamble. The chamber itself, appears to be the article to be worked upon, i.e., that of intended use, such that if the chamber was modified, it would implicitly result in changes to the relationship of filling that could thereby fulfill the limitations of the claim.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably 
In regards to Claim 6, McChesney teaches a 1 inch gap between the filler (and ergo the aperture) and the chuck [0026-0027], such that it is implicit that the bias housing filler accommodates movement of the substrate support.
In regards to Claim 7, McChesney in view of Hao, Hofmeister and Carducci does not expressly teach ports (view or optical) or a port filler comprising a filler/port cover comprising a conductive body, a bore, an etch resistant surface, wherein the cross sectional area of the port bore is less than one fourth of the cross sectional area of the port itself.
Woodard teaches a port filler 200 Fig. 2-3 comprising a filler/port cover 200 that is made out of stainless steel or anodized aluminum [Para. 0037] with a view/optical bore 204 and an etch resistant surface (as it is made out of anodized aluminum, which is supported above as an etch resistant material) where the cross-sectional area of the port is less than one fourth of the cross sectional area of the view/optical port itself as the diameter of the port bore 204 is 0.25” with an outer diameter D of 1.5” [Para. 0034-0041] for optical probes or for viewing such that it is adapted to fill a view port of the partially cylindrical chamber body. Woodard teaches that this filler/booster 200 extends the number of uses between chamber cleans/downtime, thus increasing production throughput and reducing cleaning costs [Para. 0033].

Furthermore, it is noted that whether or not the port is an optical port, view port, or a vent port is a functional limitation. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2115. Meaning, that though Woodard expressly teaches a booster for an optical port, the application of the port being a vent port or a view port with a booster can be applied, as the presence of the booster is used to reduce cleaning times. Thus the ports for viewing and venting of McChesney in view of Hao, Hofmeister and Carducci and Woodward can also have fillers/boosters for when they are not being used for the purposes of reducing cleaning costs, as per the teachings of Woodward above. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of McChesney in view of Hao, Hofmeister and Carducci by adding the view port fillers of 
Furthermore, as the filler improves reduces cleaning costs, the size of the filler is considered a result effective variable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus, changing the area of the filler would be considered obvious to one of ordinary skill in the art before the effective filing date.
Furthermore, it is noted that the cited structures in the claim (view port filler) recite a relationship to the chamber that is only recited in the preamble. The chamber itself, appears to be the article to be worked upon, i.e., that of intended use, such that if the chamber was modified, it would implicitly result in changes to the relationship of filling that could thereby fulfill the limitations of the claim.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. Thus, without the chamber structure being positively recited, the relationship of filling can be fulfilled by 
The resulting apparatus fulfills the limitations of the claims.
In regards to Claim 8, McChesney in view of Hao, Hofmeister and Carducci teach the chamber filler kit provides a more symmetric gas flow (as per the curved surfaces of Hofmeister, curved surfaces of Hao, and as per the rejection of Claim 1 above). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0244440 to McChesney et al in view of United States Patent No. 6889627 to Hao, United States Patent Application No. 2014/0178157 to Hofmeister et al, as applied to the rejection of Claim 1 above, and in further view of United States Patent Application No. 2016/0005666 to Woodard et al.
The teachings of McChesney in view of Hao and Hofmeister are relied upon as set forth in the 103 rejection above.
In regards to Claims 11 and 13, McChesney in view of Hao and Hofmeister does not expressly teach ports (view or optical) or a port filler comprising a filler/port cover comprising a conductive body adapted to fill a view port of the partially cylindrical chamber body, a bore, an etch resistant surface, wherein the cross sectional area of the port bore is less than one fourth of the cross sectional area of the port itself.
Woodard teaches a port filler 200 Fig. 2-3 comprising a filler/port cover 200 that is made out of stainless steel or anodized aluminum [Para. 0037] with a view/optical 
It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of McChesney in view of Hao and Hofmeister with the teachings of Woodard by ports and adding a filler. One would be motivated to do so, for the predictable result of increasing production throughput. See MPEP 2143, KSR Motivations A-D. The resulting apparatus, with ports that can be view or optical ports, would have a filler that has a bore that has a cross sectional area that is less than 25% of the port itself.
	Furthermore, it is noted that whether or not the port is an optical port, view port, or a vent port is a functional limitation. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of McChesney in view of Hao and Hofmeister by adding the view port fillers of Woodward. One would be motivated to do so for the purposes of reducing cleaning costs.
Furthermore, as the filler improves reduces cleaning costs, the size of the filler is considered a result effective variable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus, changing the area of the filler would be considered obvious to one of ordinary skill in the art before the effective filing date.
Furthermore, it is noted that the cited structures in the claim (view port filler) recite a relationship to the chamber that is only recited in the preamble. The chamber itself, appears to be the article to be worked upon, i.e., that of intended use, such that if 
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. Thus, without the chamber structure being positively recited, the relationship of filling can be fulfilled by the teachings of McChesney in view of Hao, Hofmeister and Woodward, as any chamber with different sizes in apertures/ports/holes would thereby fulfill the claimed relationship claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716